Exhibit 31.2 Certification of the Company’s Chief Financial Officer/Principal Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Kit H. Tan, certify that: 1. I have reviewed this Amendment No. 3 to the Registrant’s Annual Report Form 10-K (“Amendment No. 3”) for the fiscal year ended June 30, 2009 of Interdyne Company; 2. Based on my knowledge, this Amendment No. 3 does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report; 4. The registrant's other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financing reporting (as defined in Exchange Act Rules 13-a-15(f) and 15d-15(f) for the registrant and have: a. Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this Amendment No. 3 is being prepared; b. Designed such internal control over financing reporting, or caused such internal control over financing reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; c. Evaluated the effectiveness of the registrant's disclosure controls and procedures and presented in this Amendment No. 3 our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this Amendment No. 3 based on such evaluation; d. Disclosed in this Amendment No. 3 any change in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal quarter (the registrant's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting; and 5. The registrant's other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): a. All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant's ability to record, process, summarize and report financial information; and b. Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal control over financial reporting. Dated: April 20, 2010 By: /s/ Kit H. Tan Kit H. Tan Chief Financial Officer/ Principal Accounting Officer
